DAYIDSON, J.
[1] Appellant was convicted of misdemeanor theft. The statement of facts found in the record was not signed *96by the attorneys, nor approved by tbe court. Therefore it cannot be considered.
[2] There is a bill of exceptions in the record also; but this does not show to have been filed in the trial court, although approved by the judge. As these matters are presented, they cannot be considered .by the court, and in their absence the matters urged for reversal cannot be reviewed.
The judgment is affirmed.